Citation Nr: 1549913	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for multiple surgical scars (claimed as keloids) of the anterior chest prior to March 20, 2015, and in excess of 30 percent from March 20, 2015.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 2002 to December 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas, which granted service connection for chest scars and assigned a non-compensable rating.  A September 2015 rating decision increased the rating to 30 percent, effective March 20, 2015.

In December 2014, the Board remanded the issue for further development to include a VA examination.  The appeal has now been returned to the Board for appellate disposition.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDING OF FACT

At all times during the period on appeal, the medical evidence of record shows that the Veteran's multiple surgical scars on his anterior chest were painful.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, the maximum allowed under the schedular rating criteria, for multiple surgical scars on the anterior chest for the entire period on appeal, have been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in September 2011.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained adequate examinations with respect to the claim in November 2007 and June 2009.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's scar disability claim is based on the assignment of an initial rating following an initial award of service connection for multiple surgical scars (claimed as keloids) anterior chest.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.

Prior to March 20, 2015

The Veteran is service connected for multiple surgical scars (claimed as keloids) on his anterior chest.  The Veteran contends increased ratings are warranted, and the Board agrees as to the period prior to March 20, 2015.  As detailed below, the current evidence warrants a 30 percent rating for six painful scars on his anterior chest under 38 C.R.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are unstable or painful on examination.  A 20 percent evaluation applies to three or four scars that are unstable or painful.  A 30 percent evaluation is for five or more scars that are unstable or painful.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  

A March 2011 VA treatment note reflects that the Veteran complained of keloids, which were prominent and over several locations that throbbed and were uncomfortable.  

At a June 2011 VA examination, the examiner noted that the Veteran had six anterior chest scars.  The examiner stated that the scars were not painful on examination.  A March 2015 VA examination reflects that the Veteran had six anterior chest scars that were painful.  Additionally, the Veteran has submitted several statements reporting that his scars on his chest are painful and uncomfortable.

Given that the medical evidence reflects that the Veteran complained of painful scars as early as March 2011, that painful scars is something that the Veteran is competent to report, and the Veteran had painful scars at the March 2015 VA examination, the Board finds that the Veteran's scars have been painful for the entire time period on appeal.  Therefore, under Diagnostic Code 7804, the Veteran is entitled to a 30 percent rating for six painful scars on his anterior chest for 5 or more painful scars on his chest for the period prior to March 20, 2015.  

With regard to whether a higher rating is warranted, the Board notes that none of the Veteran's scars individually or in the aggregate satisfy the criteria under Diagnostic Codes 7800, 7801, 7802, or 7805 as they do not involve the head, face or neck; do not cover an area of 144 square inches; and do not have any disabling effect that is not considered by DC 7804. Moreover, as noted above, a 30 percent is the highest rating available for the Veteran's surgical scars on his anterior chest under the only applicable Diagnostic Code, DC 7804. Accordingly, at no time during the appeal period is a rating in excess of 30 percent warranted.




Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225 (1993). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If both of those steps are not met, the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet App 111 (2008). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Additionally, with regard to the Veteran's chest scars, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  When rating skin disabilities, the Board does not limit its analysis to just the factors in the general rating formula, but considers all factors that may indicate the level of impairment.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, only the most extraordinary symptoms would not be contemplated by the diagnostic codes as currently interpreted.  The Board finds that extraordinary symptoms are not shown here.  Therefore, the Board finds that the assigned schedular rating is adequate to rate the Veteran's multiple surgical scars (claimed as keloids) anterior chest disability. Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

ORDER

A 30 percent rating for surgical scars (claimed as keloids) anterior chest, prior to March 20, 2015, is granted.

A rating greater than 30 percent for surgical scars (claimed as keloids) anterior chest for the entire appeal period, is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


